DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 17/006,160 (U.S Patent No. 11,134,529 B2); where claims 1 – 20 are pending in this application.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 09/21/2021 has been considered.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 13 of U.S Patent No. 11,048,458 B2.

Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
It is clear that all the elements of the instant application claims 1, 5, 11 and 16 are to be found in parent application claims 1, 3, 8 and 11, respectively (as the application claims 1, 5, 11 and 16 fully encompass parent claims 1, 3, 8 and 11).
The difference between the instant application claims 1, 5, 11 and 16 and the parent claims 1, 3, 8 and 11 lies in the fact that the parent claims includes many more elements (e.g., a server, displaying web page, etc.) and is thus much more specific and the instant application claims are broader since it’s not claiming the aforementioned elements, for example. Also, it appears the claims 2 and 3 are inside independent claim 1.  Thus, the invention of claim 1, 3, 8 and 11 of the parent claims are in effect a “species” of the “generic” invention of the instant applicant claims 1, 5, 11 and 16.
It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since instant application claims 1, 5, 11 and 16 are anticipated by claims 1, 3 8 and 11, respectively, of the parent claims, it is not patentably distinct from claim 1, 3, 8 and 11 of the parent claims.
Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned or interpreted somewhere in the claims): 
Instant Application 17/480,197
Patent No. 11,134,529 B2
Claim 1

A communication system comprising: 
a communication device; and 
a terminal; 

wherein the terminal comprises: 
a terminal-side wireless interface configured to execute a wireless communication according to a predetermined communication scheme of Wi-Fi standard; 
a display unit; 
a terminal-side processor; and 
a terminal-side memory storing a computer program, and a connection application for establishing a wireless connection between a pair of devices, 
wherein the computer program includes computer-readable instructions configured to, when executed by the terminal-side processor, cause the terminal to: 
obtain location information and related information related to a public key of the communication device, 











wherein the connection application is activated in response to obtaining the local information, 
wherein the connection application includes computer-readable instructions configured to, when executed by the terminal-side processor, cause the terminal to: 

obtain the public key related to the related information; 
send an authentication request according to the predetermined communication scheme to the communication device via the terminal-side wireless interface, the public key being used in the authentication request; 
receive an authentication response according to the predetermined communication scheme from the communication device via the terminal-side wireless interface in response to the authentication request being sent to the communication device; and 
in a case where the authentication response is received from the communication device, execute a target communication according to the predetermined communication scheme with the communication device via the terminal-side wireless interface, the target communication being for establishing a wireless connection between a pair of devices.  

Claim 2

The communication system as in claim 1 further comprising a server, wherein the terminal further comprises a browser program, wherein the browser program includes computer-readable instructions configured to, when executed by the terminal-side processor, cause the terminal to:
send a web page request including at least the location information to the server; and receive web page data corresponding to the location information from the server in response to the web page request being sent to the server;
wherein the connection application is activated in response to receiving the web page data from the server.  

Claim 3

The communication system as in claim 2, wherein the web page includes a specific message indicating a specific change operation, the specific change operation being for changing a state of the communication device from an incommunicable state to a communicable state, the incommunicable state being a state in which a wireless communication according to the predetermined communication scheme is incapable of being executed, the communicable state being a state in which a wireless communication according to the predetermined communication scheme is capable of being executed, the communication device comprises: a device-side wireless interface configured to execute a wireless communication according to the predetermined communication scheme; a device-side processor; and a device-side memory storing computer-readable instructions therein, wherein the computer-readable instructions in the device-side memory are configured to, when executed by the device-side processor, cause the communication device to: in a case where the specific change operation is accepted, change the state of the communication device from the incommunicable state to the communicable state; receive the authentication request from the terminal via the device-side wireless interface; in a case where the authentication request is received from the terminal after the state of the communication device has been changed from the incommunicable state to the communicable state, send the authentication response to the terminal via the device-side communication interface, wherein the authentication response is not sent before the state of the communication device is changed from the incommunicable state to the communicable state; and in a case where the authentication response is sent to the terminal, execute the target communication according to the predetermined communication scheme with the terminal via the device- side wireless interface.  

Claim 1

A communication system comprising:
a communication device; 
a terminal; and 
a server, 
wherein the terminal comprises: 
a terminal-side wireless interface configured to execute a wireless communication according to a predetermined communication scheme of Wi-Fi standard; 
a display unit; 
a terminal-side processor; and 
a terminal-side memory storing a computer program, a browser program, and a connection application for establishing a wireless connection between a pair of devices, 
wherein the computer program includes computer-readable instructions configured to, when executed by the terminal-side processor, cause the terminal to: 
obtain location information of the server and related information related to a public key of the communication device, 
wherein the browser program includes computer-readable instructions configured to, when executed by the terminal-side processor, cause the terminal to: 
send a web page request including at least the location information to the server; 
receive web page data corresponding to the location information from the server in response to the web page request being sent to the server; 
display a web page represented by the web page data on the display unit; and 
activate the connection application in a case where a predetermined operation is accepted on the displayed web page, 
wherein the connection application includes computer-readable instructions configured to, when executed by the terminal-side processor, cause the terminal to: 
obtain the public key related to the related information; 
send an authentication request according to the predetermined communication scheme to the communication device via the terminal-side wireless interface, the public key being used in the authentication request; 
receive an authentication response according to the predetermined communication scheme from the communication device via the terminal-side wireless interface in response to the authentication request being sent to the communication device; and 
in a case where the authentication response is received from the communication device, execute a target communication according to the predetermined communication scheme with the communication device via the terminal-side wireless interface, the target communication being for establishing a wireless connection between a pair of devices; and 
wherein the displayed web page includes a specific message indicating a specific change operation, the specific change operation being for changing a state of the communication device from an incommunicable state to a communicable state, the incommunicable state being a state in which a wireless communication according to the predetermined communication scheme is incapable of being executed, the communicable state being a state in which a wireless communication according to the predetermined communication scheme is capable of being executed, the communication device comprises: a device-side wireless interface configured to execute a wireless communication according to the predetermined communication scheme; a device-side processor; and a device-side memory storing computer-readable instructions therein, wherein the computer-readable instructions in the device-side memory are configured to, when executed by the device-side processor, cause the communication device to: in a case where the specific change operation is accepted, change the state of the communication device from the incommunicable state to the communicable state; receive the authentication request from the terminal via the device-side wireless interface; in a case where the authentication request is received from the terminal after the state of the communication device has been changed from the incommunicable state to the communicable state, send the authentication response to the terminal via the device-side communication interface, wherein the authentication response is not sent before the state of the communication device is changed from the incommunicable state to the communicable state; and in a case where the authentication response is sent to the terminal, execute the target communication according to the predetermined communication scheme with the terminal via the device-side wireless interface.


Claim 4

The communication system as in claim 2, wherein the computer-readable instructions in the computer program are configured to, when executed by the terminal-side processor, further cause the terminal to: 
obtain specific model information indicating a model of the communication device, wherein the web page request including at least the location information and the specific model information is sent to the server, and 
the server comprises: 
a server-side processor; and a server-side memory that stores, for each of a plurality model information, the model information and a message in association with each other, the message indicating a specific change operation for changing a state of a device corresponding to the model information from the incommunicable state to the communicable state, wherein the server-side memory further stores computer-readable instructions therein, and the computer-readable instructions in the server device-side memory is configured to, when executed by the server-side processor, cause the server to: 
in a case where the web page request is received from the terminal, extract, from the server-side memory, the specific message that indicates the specific change operation and is associated with the specific model information included in the web page request; and 
send the web page data representing the web page including the extracted specific message to the terminal.  
Claim 2

The communication system as in claim 1, wherein the computer-readable instructions in the computer program are configured to, when executed by the terminal-side processor, further cause the terminal to: 
obtain specific model information indicating a model of the communication device, wherein the web page request including at least the location information and the specific model information is sent to the server, and 
the server comprises: 
a server-side processor; and a server-side memory that stores, for each of a plurality model information, the model information and a message in association with each other, the message indicating a specific change operation for changing a state of a device corresponding to the model information from the incommunicable state to the communicable state, wherein the server-side memory further stores computer-readable instructions therein, and the computer-readable instructions in the server device-side memory is configured to, when executed by the server-side processor, cause the server to: 
in a case where the web page request is received from the terminal, extract, from the server-side memory, the specific message that indicates the specific change operation and is associated with the specific model information included in the web page request; and 
send the web page data representing the web page including the extracted specific message to the terminal.
Claim 5

A non-transitory computer-readable recording medium storing a connection application for a terminal, wherein the terminal comprises: a terminal-side wireless interface configured to execute a wireless communication according to a predetermined communication scheme of Wi-Fi standard; 
a display unit; 
a terminal-side processor; and 
a terminal-side memory storing a computer program, and the connection application for establishing a wireless connection between a pair of devices, wherein the computer program includes computer-readable instructions configured to, when executed by the terminal-side processor, cause the terminal to: 
obtain location information and related information related to a public key of a communication device, 
wherein the connection application is activated in response to obtaining the local information, wherein the connection application includes computer-readable instructions configured to, when executed by the terminal-side processor, cause the terminal to:












obtain the public key related to the related information; 
send an authentication request according to the predetermined communication scheme via the terminal-side wireless interface, the public key being used in the authentication request; 
receive an authentication response according to the predetermined communication scheme from the communication device via the terminal-side wireless interface in response to the authentication request being sent to the communication device; and 
in a case where the authentication response is received from the communication device, execute a target communication according to the predetermined communication scheme with the communication device via the terminal-side wireless interface, the target communication being for establishing a wireless connection between a pair of devices.  

Claim 9

The non-transitory computer-readable recording medium according to claim 5, wherein the terminal further comprises a browser program, wherein the browser program includes computer-readable instructions configured to, when executed by the terminal-side processor, cause the terminal to: 
send a web page request including at least the location information to a server; and receive web page data corresponding to the location information from the server in response to the web page request being sent to the server;
wherein the connection application is activated in response to receiving the web page data from the server.


Claim 10

The non-transitory computer-readable recording medium according to claim 9, wherein the web page request includes at least the location information and the related information, the web page data includes the related information, and the public key is obtained using the related information included in the web page data

Claim 3

A non-transitory computer-readable recording medium storing a connection application for a terminal, wherein the terminal comprises: a terminal-side wireless interface configured to execute a wireless communication according to a predetermined communication scheme of Wi-Fi standard; 
a display unit; 
a terminal-side processor; and 
a terminal-side memory storing a computer program, a browser program, and the connection application for establishing a wireless connection between a pair of devices, wherein the computer program includes computer-readable instructions configured to, when executed by the terminal-side processor, cause the terminal to:
obtain location information of a server and related information related to a public key of a communication device, 
wherein the browser program includes computer-readable instructions configured to, when executed by the terminal-side processor, cause the terminal to: 
send a web page request including at least the location information to the server; receive web page data corresponding to the location information from the server in response to the web page request being sent to the server; 
display a web page represented by the web page data on the display unit; and 
activate the connection application in a case where a predetermined operation is accepted on the displayed web page, wherein the connection application includes computer-readable instructions configured to, when executed by the terminal-side processor, cause the terminal to: 
obtain the public key related to the related information; 
send an authentication request according to the predetermined communication scheme via the terminal-side wireless interface, the public key being used in the authentication request; 
receive an authentication response according to the predetermined communication scheme from the communication device via the terminal-side wireless interface in response to the authentication request being sent to the communication device; and 
in a case where the authentication response is received from the communication device, execute a target communication according to the predetermined communication scheme with the communication device via the terminal-side wireless interface, the target communication being for establishing a wireless connection between a pair of devices; and 
wherein the displayed web page includes a specific message indicating a specific change operation, the specific change operation being for changing a state of the communication device from an incommunicable state to a communicable state, the incommunicable state being a state in which a wireless communication according to the predetermined lined communication scheme is incapable of being executed, the communicable state being a state in which a wireless communication according to the predetermined communication scheme is capable of being executed, the communication device comprises: a device-side wireless interface configured to execute a wireless communication according to the redetermined communication scheme; a device-side processor; and a device-side memory storing computer-readable instructions therein, wherein the computer-readable instructions in the device-side memory are configured to, when executed by the device-side processor, cause the communication device to: in a case where the specific change operation is accepted, change the state of the communication device from the incommunicable state to the communicable state; receive the authentication request from the terminal via the device-side wireless interface; in a case where the authentication request is received from the terminal after the state of the communication device has been changed from the incommunicable state to the communicable state, send the authentication response to the terminal via the device-side communication interface, wherein the authentication response is not sent before the state of the communication device is changed from the incommunicable state to the communicable state; and in a case where the authentication response is sent to the terminal, execute the target communication according to the predetermined communication scheme with the terminal via the device-side wireless interface.

Claim 6

The non-transitory computer-readable recording medium according to claim 5, wherein the public key is obtained by executing a predetermined calculation using the related information.   
Claim 4

The non-transitory computer-readable recording medium according to claim 3, wherein the public key is obtained by executing a predetermined calculation using the related information.

Claim 7

The non-transitory computer-readable recording medium according to claim 5, wherein the target communication includes sending connection information to the communication device, and the connection information is for establishing the wireless connection between the pair of devices which are the communication device and an access point.  

Claim 5

The non-transitory computer-readable recording medium according to claim 3, wherein the target communication includes sending connection information to the communication device, and the connection information is for establishing the wireless connection between the pair of devices which are the communication device and an access point.

Claim 8

The non-transitory computer-readable recording medium according to claim 5, wherein the location information and the related information are obtained by obtaining a Uniform Resource Identifier (URI) including the location information and the related information which is described as a query string.
Claim 7

 The non-transitory computer-readable recording medium according to claim 3, wherein the location information and the related information are obtained by obtaining a Uniform Resource Identifier (URI) including the location information and the related information which is described as a query string.

Claim 11

A communication device comprising: 
a device-side wireless interface configured to execute a wireless communication according to a predetermined communication scheme of Wi-Fi standard; 
a housing to which a sticker indicating a code image is attached, 
wherein the code image is obtained by coding location information and related information related to a public key of the communication device, the location information is used for a terminal to activate a connection application installed in the terminal; and 




the connection application is for obtaining the public key related to the related information and establishing a wireless connection between a pair of devices; 
a device-side processor; and 
a device-side memory storing computer-readable instructions therein, wherein the computer-readable instructions are configured to, when executed by the device-side processor, cause the communication device to: 
receive an authentication request according to the predetermined communication scheme via the device-side wireless interface from the terminal that has obtained the public key, the public key being used in the authentication request; in a case where the authentication request is received from the terminal, send an authentication response to the terminal via the device-side wireless interface; and 
in a case where the authentication response is sent to the terminal, execute a target communication according to the predetermined communication scheme with the terminal via the device- side wireless interface, the target communication being for establishing a wireless connection between a pair of devices.
Claim 12

The communication device as in claim 11, wherein the location information is used for a terminal to receive web page data from a server, in a case where the web page data is received from the server the connection application is activated.  

Claim 13

The communication device according to claim 12, wherein the web page includes a specific message indicating a specific change operation, the specific change operation being for changing a state of the communication device from an incommunicable state to a communicable state, the incommunicable state being a state in which a wireless communication according to the predetermined communication scheme is incapable of being executed, the communicable state being a state in which a wireless communication according to the predetermined communication scheme is capable of being executed, wherein the computer-readable instructions are configured to, when executed by the device-side processor, further cause the communication device to: in a case where the specific change operation is accepted, change the state of the communication device from the incommunicable state to the communicable state, wherein in a case where the authentication request is received from the terminal after the state of the communication device has been changed to the communicable state from the incommunicable state, the authentication response is sent to the terminal, and the authentication request is not sent before the state of the communication device is changed from the incommunicable state to the communicable state.

Claim 8

A communication device comprising: a device-side wireless interface configured to execute a wireless communication according to a predetermined communication scheme of Wi-Fi standard; 
a housing to which a sticker indicating a code image is attached, 
wherein the code image is obtained by coding location information of a server and related information related to a public key of the communication device, the location information is used for a terminal to receive web page data from the server and to display a web page represented by the web page data, in a case where a predetermined operation is accepted on the displayed web page, a connection application installed in the terminal is activated, and the connection application is for obtaining the public key related to the related information and establishing a wireless connection between a pair of devices; 
a device-side processor; and 
a device-side memory storing computer-readable instructions therein, wherein the computer-readable instructions are configured to, when executed by the device-side processor, cause the communication device to: 
receive an authentication request according to the predetermined communication scheme via the device-side wireless interface from the terminal that has obtained the public key, the public key being used in the authentication request; in a case where the authentication request is received from the terminal, send an authentication response to the terminal via the device-side wireless interface; and 
in a case where the authentication response is sent to the terminal, execute a target communication according to the predetermined communication scheme with the terminal via the device-side wireless interface, the target communication being for establishing a wireless connection between a pair of devices; and wherein the displayed web page includes a specific message indicating a specific change operation, the specific change operation being for changing a state of the communication device from an incommunicable state to a communicable state, the incommunicable state being a state in which a wireless communication according to the predetermined communication scheme is incapable of being executed the communicable state being a state in which a wireless communication according to the predetermined communication scheme is capable of being executed, wherein the computer-readable instructions are configured to, when executed by the device-side processor, further cause the communication device to: in a case where the specific change operation is accepted, change the state of the communication device from the incommunicable state to the communicable state, wherein in a case where the authentication request is received from the terminal after the state of the communication device has been changed to the communicable state from the incommunicable state the authentication response is sent to the terminal, and the authentication request is not sent before the state of the communication device is changed from the incommunicable state to the communicable state.

Claim 14

The communication device according to claim 11, wherein the related information includes a MAC address of the device-side wireless interface, and the public key is a value obtained by executing a predetermined calculation using the related information.
Claim 9

The communication device according to claim 8, wherein the related information includes a MAC address of the device-side wireless interface, and the public key is a value obtained by executing a predetermined calculation using the related information.
Claim 15

The communication device according to claim 11, wherein the target communication includes receiving connection information from the terminal, and the connection information is for establishing the wireless connection between the pair of devices which are the communication device and an access point.
Claim 10

The communication device according to claim 8, wherein the target communication includes receiving connection information from the terminal, and the connection information is for establishing the wireless connection between the pair of devices which are the communication device and an access point.
Claim 16

 A communication device comprising: 
a device-side wireless interface configured to execute a wireless communication according to a predetermined communication scheme of Wi-Fi standard; 
a device-side processor; and 
a device-side memory storing computer-readable instructions therein, wherein the computer-readable instructions are configured to, when executed by the device-side processor, cause the communication device to: 
execute an output control process for externally outputting location information-and related information related to a public key of the communication device, 
wherein the location information is used for a terminal to activate a connection application installed in the terminal, and 




the connection application is for obtaining the public key related to the related information and establishing a wireless connection between a pair of devices;
receive an authentication request according to the predetermined communication scheme via the device-side wireless interface from the terminal that has obtained the public key, the public key being used in the authentication request; 
in a case where the authentication request is received from the terminal, send an authentication response to the terminal via the device-side wireless interface; and in a case where the authentication response is sent to the terminal, 
execute a target communication according to the predetermined communication scheme with the terminal via the device- side wireless interface, the target communication being for establishing a wireless connection between a pair of devices.


Claim 17

The communication device as in claim 16, wherein the location information is used for a terminal to receive web page data from a server, in a case where the web page data is received from the server the connection application is activated.


Claim 18

The communication device according to claim 16, wherein the computer-readable instructions are configured to, when executed by the device-side processor, further cause the communication device to: in a case where an execution instruction of the output control process is accepted, change a state of the communication device from a incommunicable state to a communicable state, the incommunicable state being a state in which a wireless communication according to the predetermined communication scheme is incapable of being executed, the communicable state being a state in which a wireless communication according to the predetermined communication scheme is capable of being executed, in a case where the authentication request is received from the terminal after the state of the communication device has been changed to the communicable state from the incommunicable state, the authentication response is sent to the terminal, wherein the authentication request is not sent before the state of the communication device is changed from the incommunicable state to the communicable state.
Claim 11 

A communication device comprising: 
a device-side wireless interface configured to execute a wireless communication according to a predetermined communication scheme of Wi-Fi standard; 
a device-side processor; and 
a device-side memory storing computer-readable instructions therein, wherein the computer-readable instructions are configured to, when executed by the device-side processor, cause the communication device to: 
execute an output control process for externally outputting location information of a server and related information related to a public key of the communication device, 
wherein the location information is used for a terminal to receive web page data from the server and to display a web page represented by the web page data, in a case where a predetermined operation is accepted on the displayed web page, a connection application installed in the terminal is activated, and 
the connection application is for obtaining the public key related to the related information and establishing a wireless connection between a pair of devices; 
receive an authentication request according to the predetermined communication scheme via the device-side wireless interface from the terminal that has obtained the public key, the public key, being used in the authentication request; 
in a case where the authentication request is received from the terminal, send an authentication response to the terminal via the device-side wireless interface; and in a case where the authentication response is sent to the terminal, 
execute a target communication according to the predetermined communication scheme with the terminal via the device-side wireless interface, the target communication being for establishing a wireless connection between a pair of devices; and 
wherein the computer-readable instructions are configured to, when executed by the device-side processor, further cause the communication device to: in a case where an execution instruction of the output control process is accepted on the displayed web page, change a state of the communication device from an incommunicable state to a communicable state, the incommunicable state being a state in which a wireless communication according to the predetermined communication scheme is incapable of being executed, the communicable state being a state in which a wireless communication according to the predetermined communication scheme is capable of being executed, in a case where the authentication request is received from the terminal after the state of the communication device has been changed to the communicable state from the incommunicable state, the authentication response is sent to the terminal, wherein the authentication request is not sent before the state of the communication device is changed from the incommunicable state to the communicable state.

Claim 19

The communication device according to claim 16, wherein the related information includes a MAC address of the device-side wireless interface, and the public key is a value obtained by executing a predetermined calculation using the related information.
Claim 12
The communication device according to claim 11, wherein the related information includes a MAC address of the device-side wireless interface, and the public key is a value obtained by executing a predetermined calculation using the related information.
Claim 20

 The communication device according to claim 16, wherein the target communication includes receiving connection information from the terminal, and the connection information is for establishing the wireless connection between the pair of devices which are the communication device and an access point.
Claim 13
The communication device according to claim 11, wherein the target communication includes receiving connection information from the terminal, and the connection information is for establishing the wireless connection between the pair of devices which are the communication device and an access point.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674